CARTER LEDYARD & MILBURN LLP Counselors at Law 701 8th Street, N.W., Suite 410 Washington, DC 20001-3893 Steven J. Glusband 2 Wall Street (202) 898-1515 Partner New York, NY 10005-2072 o o o 570 Lexington Avenue Direct Dial: 212-238-8605 Tel (212) 732-3200 New York, NY 10022-6856 E-mail: glusband@clm.com Fax (212) 732-3232 (212) 371-2720 August 3, Mr. Mark P. Shuman Branch Chief - Legal Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: EZchip Semiconductor Ltd. Form 20-F for Fiscal Year Ended December 31, 2009 Filed March 25, 2010 File No. 000-20860 Dear Mr.
